Citation Nr: 0740158	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-23 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to a compensable rating for residuals of a left 
thumb fracture.  

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder, status post meniscectomy.
.
Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right knee 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision by the Department of Veterans Affairs (VA) Tiger 
Team Special Processing Unit in Cleveland, Ohio.  Thereafter, 
jurisdiction of the case was transferred to the VA Regional 
Office (RO) in Oakland, California.

In July 2007, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO in Oakland, California.  
A transcript of that hearing is of record.

The issues of entitlement to service connection for right and 
left knee disorders are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of a left thumb fracture are not manifested by 
favorable ankylosis and there is no competent evidence that 
they cause a gap of one to two inches between the thumb pad 
and the fingers.

2.  Service connection for left and right knee disorders was 
denied in an unappealed rating decision of March 1976.  

3.  The evidence received since the March 1976 decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a left thumb fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5224, 5228 (2007).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for left knee 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for right knee 
disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met with respect to the claim of 
entitlement to an increased rating for residuals of a left 
thumb fracture.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the veteran in December 2000, 
January 2003, November 2004, and March 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.   VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording him VA examinations.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14, however, this regulation 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Analysis

The veteran claims that he is entitled to an increased rating 
for his service-connected residuals of a left thumb fracture.  
At the July 2007 Travel Board hearing, the veteran testified 
that he has not sought any medical care for his thumb in the 
past two years.  He stated that grabbing or lifting caused 
discomfort in the thumb, but otherwise it did not impede his 
daily activities.

The veteran's residuals of a left thumb fracture are 
currently rated as noncompensable under 38 C.F.R. § 4.71(a), 
Diagnostic Code 5228.  Under that code, a noncompensable 
rating is warranted when there is limitation of motion of the 
thumb such that there is a gap of less than one inch (2.5 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 10 percent rating is 
warranted when there is a gap of one to two inches (2.5 to 
5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5224, favorable 
ankylosis of either thumb warrants a 10 percent rating.

The medical evidence of record reveals that the veteran has 
full range of motion of the left hand, with no deformity.  
There is no medical evidence of any functional impairment of 
the left thumb.  Furthermore, the veteran admittedly has not 
sought any treatment for his thumb in the past two years.  In 
fact, at the Travel Board hearing he stated that he can move 
his thumb, he is able to touch his thumb to the center of his 
palm, and apart from bothering him "a little bit," this 
disability does not hinder his ability to use his hands.  The 
veteran stated that he gets some cramping when he uses his 
hand to write (he is left handed), and some discomfort when 
grabbing or lifting objects.  He does not take any medication 
for his left thumb.  

There is no medical evidence showing that the veteran has a 
gap of one to two inches between the thumb pad and fingers, 
with the thumb attempting to oppose the fingers.  Therefore, 
a compensable rating under Diagnostic Code 5228 is not in 
order.

The veteran clearly retains useful motion of his left thumb, 
so he is not entitled to a compensable rating under 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5224, for ankylosis of the thumb.

The Board has also considered whether the veteran could 
receive a higher rating for this disability under any other 
diagnostic code, but has found none.  

Accordingly, the veteran is not entitled to a compensable 
rating for residuals of a left thumb fracture.  In reaching 
this conclusion, the Board has considered the benefit of the 
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable in the 
instant appeal.  

II.  Claims to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

In this case, new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the U. S. Court of Appeals for 
Veterans Claims held that the prior holding in Justus that 
the credibility of the evidence is to be presumed, was not 
altered by the Federal Circuit decision in Hodge.

Analysis

Service connection for bilateral knee disorder was denied in 
an unappealed March 1976 rating decision on the basis that 
there was no evidence of any chronic knee disability in 
service.  

The subsequently received evidence includes an August 2007 
letter from the veteran's treating VA physician which states 
that the veteran's current right knee disorder "could be 
related to his past injury when he was in the military."  
Additionally, at the July 2007 hearing, the veteran argued 
that his left knee disorder is due to his right knee 
disorder.  

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  It relates to an 
unestablished fact necessary to substantiate the claims.  
Moreover, it is so significant that it must be considered in 
order to fairly decide the merits of the claims.  
Accordingly, it is new and material and reopening of the 
claims is in order.  


ORDER

Entitlement to a compensable rating for residuals of a left 
thumb fracture is denied.  

New and material evidence having been presented, the claim 
for entitlement to service connection for a left knee 
disorder is reopened.

New and material evidence having been presented, the claim 
for entitlement to service connection for a right knee 
disorder is reopened.





REMAND

While the August 2007 letter from the veteran's treating VA 
physician is sufficient to reopen the claims of entitlement 
to service connection for left and right knee disorders, 
further development remains in order.  In thus regard, the 
veteran has never been afforded a VA examination for the 
purpose of determining the etiology of either of knee 
disorder, to include an opinion regarding the veteran's 
contention that his left knee disorder resulted from 
overcompensation due to his right knee disorder.  Therefore, 
further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the veteran for 
a VA orthopedic examination by a 
physician to determine the nature and 
etiology of any currently knee disorder.  
The claims folder, to include a copy of 
this Remand and the service medical 
records, must be made available to and be 
reviewed by the examiner.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.  Based upon the 
claims folder review, the examination 
results and sound medical principles, the 
examiner must opine whether it is at 
least as likely as not that a right knee 
disorder is etiologically related to 
service.  The examiner must further opine 
whether it is at least as likely as a 
left knee disorder is aggravated by a 
right knee disorder.  The examiner must 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for 
any ordered examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address prior to 
the date of the examination.  It should 
also be indicated whether any notice 
that was sent was returned as 
undeliverable.

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered 
action is determined to have not been 
undertaken or to have been taken in a 
deficient manner, take appropriate 
corrective action.

5. Then, the RO should review any 
additional evidence and readjudicate 
the veteran's claims under all 
appropriate statutory and regulatory 
provisions and legal theories.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that includes all evidence added 
to the file since the last supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise 


notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


